MANKIN, Judge:
Joe Elkins appeals the October 16, 1991, Board of Veterans’ Appeals (BVA or Board) decision which determined that new and material evidence had not been submitted to reopen his claim for service connection for an acquired psychiatric disorder. Counsel for appellant filed a brief on August 10, 1992, moving for a remand in this matter. The Secretary filed a motion for summary affirmance, to which appellant submitted a response. The Court has jurisdiction pursuant to 38 U.S.C.A. § 7252(a) (West 1991). We affirm the Board decision and deny appellant’s motion for remand.
I. Factual Background
Appellant served in the U.S. Army from June 1963 to February 1964. His entrance examination did not reference any psychiatric problems. During service, appellant was absent without leave (AWOL) for 81 days. He contends that he went AWOL after he “froze” for three hours while climbing a thirty foot pole during a training exercise. Upon his return from AWOL status, Mr. Elkins was hospitalized, complaining of visual hallucinations involving snakes. He was diagnosed as having hysteria, and was prescribed Thorazine and Nembutal.
On November 9, 1966, appellant was admitted to a Veterans’ Administration (now Department of Veterans Affairs) (VA) Medical Center (MC). The VA physician recommended a thirty-day trial visit, and diagnosed appellant with schizophrenic reaction, undifferentiated type. The hospital summary report indicates that he “apparently has shown emotional instability for most of his 22 years.” On November 22, 1966, Mr. Elkins applied for compensation for, inter alia, a psychiatric disorder. The VA Regional Office (RO) denied service connection on January 30,1967. The veteran filed a Notice of Disagreement and stated that his nervous condition was aggravated by his “training in climbing” in service. In his VA Form 1-9 (Substantive Appeal to BVA), Mr. Elkins indicated that he had had a nervous problem when he entered the service. In February 1968, the Board denied service connection for a psychiatric condition, stating that schizophrenia was not diagnosed until two years after service. The Board noted that appellant was treated for globus hystericus in May 1956.
On March 24, 1983, Mr. Elkins was admitted to a VAMC for five days for schizophrenic disorder. His prognosis was noted to be “very guarded.” In November 1989, appellant attempted to reopen his claim for service connection for a psychiatric disorder, but the RO denied his claim. On July 26, 1990, the Board issued a decision denying appellant’s claim.
In a further attempt to reopen his claim at the RO, appellant submitted a page from *477a medical book describing tranquilizers as well as an August 1990 statement from Dr. Estes. Dr. Estes stated:
Joe Elkins is a patient under my care and [is] also being treated at [a] VA Hospital[.] He has had a problem with psychoses for a long period of time and in my medical opinion it is connected with conditions originating while in the service.
The RO denied service connection.
Appellant submitted another letter from Dr. Estes, dated January 3, 1991. It stated:
Joe Elkins is now a patient under my care in Jan[uary] [19]64 while in the service he was treated for psychosis and depression. He experience [sic] hallucinations at the time and was treated for same. He was diagnosed as hysteria [sic] and treated with Thorazine and Nembutal.
Based on the ambiguity resulting from a lack of punctuation in this letter, the RO sent a field examiner to contact Dr. Estes, verify that he treated the veteran in 1964, and review his records. Upon his arrival at the Dekalb County Medical Center, the examiner was informed that Dr. Estes first worked at the medical center in 1985, had since retired, and his forwarding address was unknown. The examiner obtained appellant’s medical records which dated back to 1985.
In March 1991, the RO denied appellant’s claim, based on the lack of documentary evidence to support Dr. Estes’ statement. The RO found that Dr. Estes’ statement of January 3, 1991, was made from memory. On October 16, 1991, the Board found that new and material evidence had not been presented to reopen appellant’s claim for service connection.
II. Analysis
A. Record on Appeal
As stated in Rogozinski v. Der-winski, 1 Vet.App. 19 (1990), review in the Court shall be on the record of proceedings before the Board. See 38 U.S.C.A. § 7252(b) (West 1991). Counsel for appellant attempts to interject his own affidavit, dated August 7, 1992, and a July 27, 1992, letter written by Dr. Estes, as evidence in the instant appeal. This evidence postdates the BVA decision of October 16, 1991, and clearly was not before the Board at the time of its decision. Therefore, this evidence cannot be considered by the Court.
B. Claim for Service Connection
Appellant’s claim for service connection was previously and finally denied by the Board on July 26, 1990. Pursuant to 38 U.S.C.A. § 5108 (West 1991), a previously disallowed claim may be reopened only when “new and material” evidence is presented. See Thompson v. Derwinski, 1 Vet.App. 251, 252-53 (1991). New evidence is not “merely cumulative” of evidence in the record, and material evidence is “relevant [to] and probative of the issue at hand” and presents a “reasonable possibility that the new evidence, when viewed in the context of all the evidence, both old and new, would change the outcome.” Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991). Whether evidence submitted to reopen a previously and finally disallowed claim is new and material is a question of law which the Court reviews de novo. Id.
The evidence submitted since the July 1990 BVA decision consists of: (1) a Statement in Support of Claim with an attached page from a medical book describing tranquilizers, and referencing Thorazine; (2) two 1964 medical records; (3) a medical statement prepared for the Low Income Energy Assistance Program which states “mentaly [sic] disturbed” under “comments”; (4) the August 2, 1990, statement by Dr. Estes; (5) medical treatment records dating from 1985 to 1990; and (6) the January 3, 1991, statement by Dr. Estes.
Item (2) is not “new” evidence because it consists of copies of previous submissions to the VA that were before the BVA at the time of its prior decision. Items (1) and (3) through (6) are “new” because they are not cumulative of other evidence in the record. See Colvin, 1 Vet.App. at 174. Items (1), (3) and (5) are not “material” because they are not relevant to *478or probative of incurrénce of a psychiatric disorder during service or within the one year presumptive period. Id.; 38 U.S.C.A. §§ 1101(3), 1110, 1112(a)(1) (West 1991).
The remaining evidence consists of two letters written by Dr. Estes. The Board determined that these letters were new, but not material. Joe Elkins, BVA _, at 5 (Oct. 16, 1991). The BVA stated:
The only portion of these two brief letters which is pertinent to the issue at hand is an unsubstantiated statement to the effect that the appellant’s current psychiatric disorder is related to his military service. No reasons were given for this statement. Dr. Estes did not discuss the well-documented pre-service problems of the appellant in the context of his current diagnosis. In fact, Dr. Estes did not even give a current diagnosis of the appellant’s psychiatric disorder. Moreover, the evidence indicates that Dr. Estes did not see the appellant until over 20 years after service. In short, the letters cannot be considered to be probative of the issue at hand and do not lead to the conclusion that it is reasonably probable that this evidence, when viewed in the context of all of the evidence, would change the outcome of this case.

Id.

The Court agrees with the Board’s conclusion that Dr. Estes’ letters are not “material.” First, neither letter contains a current diagnosis of a psychiatric disorder. Second, the evidence indicates that appellant was first seen by Dr. Estes over 20 years after separation from service. The January 3, 1991, letter is simply appellant’s recitation of his history, and does not establish, in any way, a relationship between any claimed disability in service and any currently claimed disorder. The August 2, 1990, letter which states that appellant “has had a problem with psychoses” and “it is connected with conditions originating in service,” also recites history provided by appellant. Although Dr. Estes examined appellant on many occasions, there is no indication that he formed this opinion on a basis separate from appellant’s recitation of his medical and service background. Further, Dr. Estes conspicuously does not discuss the well-documented pre-service problems of the appellant, such as his lifelong emotional instability, in rendering his opinion. Neither Dr. Estes’ letters, nor his medical records, indicate that he reviewed appellant’s service medical records or other relevant documents, which would have enabled Dr. Estes to form an opinion as to service connection based on independent grounds. See Reonal v. Brown, 5 Vet.App. 458, 460 (1993). Appellant’s factual contentions have been considered previously by the RO and BVA, and they cannot be accepted as “new and material” evidence simply because they now form the basis of a medical opinion. Cf. Swann v. Brown, 5 Vet.App. 229 (1993) (Board not bound to accept opinions of two doctors who made diagnoses of post-traumatic stress disorder almost 20 years following appellant’s separation from service and who necessarily relied on history as related by appellant. “Their diagnoses can be no better than the facts alleged by appellant.”).
It is important to note that the Court does not doubt the honesty of Dr. Estes. The presumption of credibility of the evidence does not come into play. See Justus v. Principi, 3 Vet.App. 510, 513 (1992). Rather, the issue here is the basis upon which Dr. Estes’ statements were made, i.e., appellant’s own account of his medical history and service background, recitations which have already been rejected by the RO and BVA. On the facts presented, we hold that Dr. Estes’ statements are not “material” evidence. The Court concludes, therefore, that the BVA was correct in finding that no new and material evidence had been presented.
III. Conclusion
Accordingly, the Secretary’s motion is GRANTED and the BVA decision is AFFIRMED.